Case: 16-40575       Document: 00513934646         Page: 1     Date Filed: 03/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                     No. 16-40575                                   FILED
                                   Summary Calendar                           March 31, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

LUIS ENRIQUE RAMIREZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:09-CR-424-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Luis Enrique Ramirez pleaded guilty to conspiring to transport illegal
aliens, bringing illegal aliens into the United States, bribery, and possession
with intent to distribute cocaine, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(v)(I)
and (II), 1324(a)(2)(B)(ii); 18 U.S.C. § 201(b)(2)(A) and (C); 21 U.S.C.
§§ 841(a)(1), (b)(1)(A); and 18 U.S.C. § 2. His objections to the presentence
investigation report resulted in the reduction of his offense level from 43 to 40,


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-40575    Document: 00513934646     Page: 2   Date Filed: 03/31/2017


                                 No. 16-40575

and the court granted a downward departure of approximately 40% on the
Government’s motion. Ramirez was sentenced to 204 months for the drug
offense and lesser concurrent sentences for the other crimes. He waived his
right to appeal or collaterally challenge the judgment.
      Ramirez moved for a sentence reduction under 18 U.S.C. § 3582(c)(2),
based on Amendment 782 to the Sentencing Guidelines, which retroactively
lowered many drug-related base offense levels by two levels. See United States
v. Chapple, 847 F.3d 227, 228 (5th Cir. 2017). Through appointed counsel,
Ramirez asked that his Guidelines sentencing range for the drug count be
reduced to 141 to 175 months based on an offense level of 38 and the same
degree of downward departure that the court originally granted. The court
declined to reduce the sentence. Ramirez proceeds pro se on appeal.
      The court properly determined Ramirez was eligible for a reduction and,
therefore, did not commit an error of law. See Dillon v. United States, 560 U.S.
817, 826 (2010). Nonetheless, the court concluded no reduction was warranted
because the original “sentence was and is appropriate under 18 U.S.C.
§ 3553(a), especially given the nature and circumstances of the offense and the
nature and extent of the defendant’s involvement therein”. The court thus
considered the relevant sentencing factors and did not abuse its discretion by
declining to reduce the sentence. See United States v. Evans, 587 F.3d 667,
673–74 (5th Cir. 2009).
      AFFIRMED.




                                       2